Affirmed as Modified and Opinion Filed June 1, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01126-CR

                  MICHAEL SCHAEFER SIKES, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-20-0153

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Osborne
      Michael Schaefer Sikes appeals the trial court’s final judgment convicting him

of driving while intoxicated (D.W.I.). See TEX. PENAL CODE ANN. §§ 49.04(a),

49.09(b)(2). Sikes pleaded guilty and the trial court assessed his punishment at six

years of imprisonment. Sikes raises one issue on appeal arguing the evidence is

insufficient to support his conviction. We conclude the evidence is sufficient to

support his conviction and the trial judge signed a judgment with mistakes in it. The

trial court’s judgment is affirmed as modified.
                       I. PROCEDURAL BACKGROUND

      Sikes was indicted for D.W.I., which was elevated to a 3rd-degree felony by

two prior convictions for an offense relating to the operating of a motor vehicle while

intoxicated (felony D.W.I.). He signed a judicial confession admitting to “each and

every allegation” contained in the indictment as well as his guilt. Sikes pleaded

guilty in open court and the trial court admitted Sikes’s judicial confession. The trial

court found Sikes guilty of felony D.W.I. and, after a hearing on punishment,

assessed his punishment at six years of imprisonment.

                    II. SUFFICIENCY OF THE EVIDENCE
      In issue one, Sikes argues the evidence is insufficient to support his conviction

because his judicial confession does not address the enhancement allegations or

otherwise admit that he was twice convicted of D.W.I. He contends that his judicial

confession and the indictment allege he had two prior convictions “relating to the

operating of a motor vehicle while intoxicated” which is not the same as a D.W.I.

conviction. He also maintains the record is devoid of any independent evidence

substantiating his guilt. The State responds that Sikes’s voluntary plea of guilty in

open court and signed judicial confession in the written plea admonishments

provided sufficient evidence to support his conviction.

                               A. Standard of Review

      When a defendant waives his right to a jury trial and pleads guilty to a felony,

the State must introduce evidence showing that the defendant is guilty. See TEX.


                                          –2–
CODE CRIM. PROC. ANN. art. 1.15; Jones v. State, 600 S.W.3d 94, 100 (Tex. App.—

Dallas 2020, pet. ref’d), cert. denied, No. 20-5819, 2020 WL 6829104 (U.S. Nov.

23, 2020). A judicial confession is sufficient to support a guilty plea if it covers

every element of the charged offense. Menefee v. State, 287 S.W.3d 9, 13 (Tex.

Crim. App. 2009). A defendant can raise an article 1.15 sufficiency complaint for

the first time on appeal, without preserving error in the trial court. Euan v. State,

No. 05-16-00252-CR, 2017 WL 1536514, at *8 (Tex. App.—Dallas Apr. 27, 2017,

pet. ref’d) (mem. op., not designated for publication).

                                 B. Applicable Law

      Texas Penal Code §§ 49.04 and 49.09(b) together define the offense of felony

D.W.I. PENAL §§ 49.04(a), 49.09(b)(2); Weaver v. State, 87 S.W.3d 557, 560 (Tex.

Crim. App. 2002); Gibson v. State, 995 S.W.2d 693, 696 (Tex. Crim. App. 1999).

The offense of D.W.I. is a Class B misdemeanor. PENAL § 49.04. The offense

becomes a 3rd-degree felony if the defendant has previously been convicted “two

times of any other offense relating to the operating of a motor vehicle while

intoxicated” as well as other intoxication offenses. Id. § 49.09(b)(2). A defendant’s

written judicial confession to all elements of a felony D.W.I. indictment and oral

plea of guilty in open court are sufficient to prove the allegations in the indictment.

Ramirez v. State, 139 S.W.3d 731, 732–33 (Tex. App.—Fort Worth 2004, pet. ref’d).




                                         –3–
                            B. Application of the Law to the Facts

        Sikes was charged by indictment with felony D.W.I.—he was charged with

driving while intoxicated and it was further alleged that he was twice previously

convicted of “an offense relating to the operating of a motor vehicle while

intoxicated.” The judgment recites that Sikes was convicted of the 3rd-degree felony

offense of D.W.I., but it also recites that no enhancements were found.

        Sikes testified by means of his written judicial confession, which was

contained in a document titled “Written Plea Admonishments,” that he committed

“each and every allegation” contained in the indictment and that he is “guilty of the

offense alleged.”1 And he orally pleaded guilty in open court to felony D.W.I. Sikes

did not enter a plea with respect to any enhancements in his judicial confession or in

open court. Although the legislature titled the section relating to the predicate prior

convictions as being “Enhanced Offenses and Penalties,” they are elements of the

offense.     Gibson, 995 S.W.2d at 696; see also PENAL § 49.09.                              Because the

allegations of two prior convictions are allegations relating to the elements of the



    1
        Although the “Written Plea Admonishments” containing Sikes’s judicial confession was admitted
into evidence, it was not included in the reporter’s record among the other exhibits. When the State offered
the exhibit into evidence, it identified the exhibit as “[Sikes’s] signed judicial confession contained in the
document entitled written plea admonishments.” A document matching that description appears in the
clerk’s record and, on appeal, the State contends they are the same document. Further, Sikes did not object
to the admission of that document and does not contend on appeal that the document in the clerk’s record
is different from the one admitted into evidence. Accordingly, we will consider the judicial confession
contained in the clerk’s record as the one admitted into evidence by the trial court. See Pitts v. State, 916
S.W.2d 507, 509–510 (Tex. Crim. App. 1996) (judicial confession found in transcript but missing from
statement of facts as an exhibit considered as evidence to support guilty plea); see also Chew v. State, No.
05-16-00853-CR, 2017 WL 2871443, at *1 (Tex. App.—Dallas June 20, 2017, no pet.) (mem. op., not
designated for publication).
                                                    –4–
offense, not punishment enhancement provisions, we conclude that Sikes’s judicial

confession and plea of guilty in open court provide sufficient evidence to support his

conviction. See Ramirez, 139 S.W.3d at 732–33.

         Issue one is decided against Sikes.

                   III. MODIFICATION OF THE JUDGMENT

         Although neither party raises the issue, we note that the final judgment

incorrectly: (1) provides an incomplete statute for the offense; (2) states the terms of

his plea bargain were that Sikes’s punishment would be assessed at six years of

imprisonment, he would pay court costs in the amount of $470, and he would pay

restitution for the lab fee in the amount of $60; (3) indicates his sentence shall run

concurrently with another sentence; and (4) left the amount of restitution ordered

blank.

         An appellate court has the authority to modify an incorrect judgment to make

the record speak the truth when it has the necessary information to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (en

banc). We conclude the trial court’s final judgment should be modified as follows:


         (1)   “Statute for Offense: 49.09(B)” is modified to read “Statute for
               Offense: Penal Code §§ 49.04, 49.09(b)(2)”;
         (2)   “Terms of Plea Bargain: Six (6) Years TDCJ; $470.– Court
               Cost; $60.00 Lab Fee Restitution” is modified to read “Terms
               of Plea Bargain: None”;


                                           –5–
      (3)     “This Sentence Shall Run: Concurrently” is modified to read
              “This Sentence Shall Run: N/A”; and
      (4)     “Restitution: $[blank]” is modified to read “Restitution:
              $60.00”.
                              IV. CONCLUSION
      The evidence is sufficient to support the trial court’s judgment and the trial

judge signed a judgment with mistakes in it.

      The trial court’s judgment is affirmed as modified.

      The trial court is directed to prepare a corrected judgment that reflects the

modifications made in this Court’s opinion and judgment in this case. See Shumate

v State, No. 05-20-00197-CR, 2021 WL 4260768 (Tex. App.—Dallas Sept. 20,

2021, no pet.).




                                          /Leslie Osborne//
                                          LESLIE OSBORNE
200112f.u05                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL SCHAEFER SIKES,                        On Appeal from the 382nd Judicial
Appellant                                      District Court, Rockwall County,
                                               Texas
No. 05-20-01126-CR          V.                 Trial Court Cause No. 2-20-0153.
                                               Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                   Osborne. Justices Schenck and Smith
                                               participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1)   “Statute for Offense: 49.09(B)” is modified to read “Statute for
            Offense: Penal Code §§ 49.04, 49.09(b)(2)”;
      (2)   “Terms of Plea Bargain: Six (6) Years TDCJ; $470.– Court
            Cost; $60.00 Lab Fee Restitution” is modified to read “Terms
            of Plea Bargain: None”;
      (3)   “This Sentence Shall Run: Concurrently” is modified to read
            “This Sentence Shall Run: N/A”; and
      (4)   “Restitution: $[blank]” is modified to read “Restitution:
            $60.00”.
As REFORMED, the judgment is AFFIRMED.

      We DIRECT the trial court to prepare a corrected judgment that reflects this
modification.


Judgment entered this 1st day of June, 2022.


                                       –7–